Citation Nr: 1047347	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  06-03 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to 
September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, in which the RO denied the Veteran's claim for 
service connection for depression.

The Board remanded the case in March 2009 for further evidentiary 
development and adjudication.  The Board instructed the agency of 
original jurisdiction (AOJ) to obtain records from the Veteran's 
post-service VA treatment, provide the Veteran with a 
psychological examination, and then re-adjudicate the claim.  The 
AOJ scheduled the Veteran for a VA examination, which was 
conducted in November 2009, with an addendum issued in April 
2010.  The Veteran was then provided a supplemental statement of 
the case (SSOC) in July 2010, in which the AOJ again denied the 
Veteran's service connection claim.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held that, although an 
appellant's claim identified PTSD without more, it cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may reasonably 
be encompassed by several factors-including the claimant's 
description of the claim, the symptoms the claimant describes, 
and the information the claimant submits or that VA obtains in 
support of the claim.  The Court reasoned that the appellant did 
not file a claim to receive benefits only for a particular 
diagnosis, but for the affliction (symptoms) his mental 
condition, however described, causes him.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

Here, the Board notes that the Veteran has previously filed a 
claim seeking service connection for posttraumatic stress 
disorder.  Although that claim has been denied by the RO, the 
Veteran has not appealed the earlier denial of that claim.  In 
fact, in his February 2004 claim for benefits, the Veteran 
specifically identified depression as the disability for which he 
is seeking service connection in the instant case.  The Board is 
thus left to decide the matter currently on appeal, which 
involves only the specific disability for which the Veteran has 
sought service connection in this case-depression.  Thus, even 
acknowledging that the Veteran has a history of post-service 
psychiatric treatment, during which he has been assigned varied 
diagnoses of acquired psychiatric disorders, the Board concludes 
that the claim over which the Board now has jurisdiction is 
accurately characterized as one for depression.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in January 2009.  A transcript of the 
hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran likely has depression that is attributable to his 
active military service.


CONCLUSION OF LAW

The Veteran has depression that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for depression.  In its 
May 2004 decision, the RO denied the Veteran's claim, finding in 
part that there was no evidence linking the Veteran's current 
diagnosis of depression with his time on active duty.  The Board 
remanded the claim for VA examination in March 2009.  The Veteran 
now asserts that he has depression resulting from a sexual 
assault he experienced during active military service.  As a 
result, the Veteran contends that service connection for 
depression is warranted.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Certain chronic diseases, including 
psychoses, may be presumed to have been incurred during service 
if they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service. 38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2010).

Concerning the Veteran's claim of service connection for 
depression, the Board notes that every veteran who served in the 
active military, naval, or air service after December 31, 1946, 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut the presumption 
of sound condition for conditions not noted at entrance into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-03 
(July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005).  Concerning 
clear and unmistakable evidence that the disease or injury was 
not aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the pre-existing condition.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

Here, although treatment records from the time of the Veteran's 
entry into active duty in April 1977 document his report of 
having received psychiatric treatment prior to service, the Board 
notes that the only evidence of such a medical history is the 
Veteran's own statements.  Further, and notwithstanding the 
indication from the Veteran's examiner at his April 1977 entry 
into active duty that he did receive mental health care that 
predated his entry into service, the Board finds that this 
medical history is based solely on the Veteran's own report, and 
not on any medical evidence showing that he did in fact suffer 
from depression or any other diagnosed psychiatric disability 
prior to entering active duty.  This finding is bolstered by an 
April 1977 report at which the examiner acknowledged the 
Veteran's pre-service counseling for "family troubles" but 
found there to be "nothing wrong with this boy."  

As noted above, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that a disability existed prior 
to service and was not aggravated by such service.  The Court has 
described the clear and unmistakable standard as an onerous one 
consisting of evidence that is undebatable.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. 
App. 254, 258 (1999).  Because the April 1977 service examiners 
did not assign a diagnosis to the Veteran's reported pre-service 
psychiatric treatment and instead found him to be in good health, 
with no psychiatric abnormalities noted, the Board concludes that 
no diagnosis was noted on the Veteran's entry onto active duty.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the 
Board is not persuaded that there is clear and unmistakable 
evidence demonstrating that any depression or other psychiatric 
disability existed prior to service and was not aggravated 
thereby.  Consequently, the presumption of soundness has not been 
rebutted, and the Veteran is presumed to have been in sound 
condition at the time he entered active duty in 1977.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As the Veteran is presumed to have been in sound condition at the 
time he entered service, the analysis turns to whether the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131.  Relevant medical evidence of record consists of the 
Veteran's service treatment and personnel records as well as 
post-service treatment records from VA and private treatment 
providers.  As discussed above, the Veteran was found to be 
normal psychologically at his April 1977 entrance into active 
duty.  He was seen in August 1977 for a psychiatric evaluation, 
at which time he was noted to have "no psych[ological] 
difficulty that would interfere" with service.  There is no 
documentation in the record of the Veteran's alleged November 
1978 in-service sexual assault.  However, he was seen on multiple 
occasions in June 1979 for what he identified as a "chronic 
history of explosive episodes"; he complained of feeling anxious 
and depressed following his separation from his wife and was 
found to be a "problem drinker."  On his separation report of 
medical history, conducted in September 1979, he responded 
"Yes" when asked if he experienced depression or excessive 
worry, although he was noted to be normal psychiatrically at his 
separation medical examination.  Post-service private treatment 
records show a diagnosis of depression at least as early as March 
2003.  He has received ongoing treatment for depression since 
that time.  

As noted above, the Veteran's separation report of medical 
history, dated in September 1979, reflects that he responded 
"Yes" when asked whether he suffered from depression or 
excessive worry.  A VA examination concerning his claim for 
service connection for depression was conducted in November 2009.  
Report of that examination reflects that the VA examiner reviewed 
the Veteran's medical history as well as his complaints.  He 
noted that the Veteran reported having been sexually assaulted 
while on active duty, which he said led him to become an 
alcoholic.  The examiner noted the Veteran's long history of 
alcoholism following service, as well as his complaints of 
experiencing depressive symptomatology since the in-service 
assault.  The examiner assigned a diagnosis of depression and 
opined that the Veteran's claimed assault "could clearly 
exacerbate" the disability.  In an April 2010 addendum, the 
examiner further opined that the Veteran's depression likely pre-
dated service, relying on the Veteran's own report of 
experiencing pre-service psychiatric treatment.  The examiner 
further opined that the Veteran's current depression "was 
permanently worsened beyond [its] natural progression" by the 
in-service sexual assault.  

The Veteran has also submitted multiple written statements to VA 
in support of his service connection claim and has testified 
before the undersigned Veterans Law Judge.  To that end, the 
Veteran has stated on multiple occasions, including at his 
January 2009 hearing, that he was sexually assaulted in November 
1978, while at a friend's house during service, and that his 
current depression stems from that attack.  The Veteran further 
testified that his bad behavior in service, including a civil 
citation for driving while under the influence and multiple 
citations for failing to follow orders, was brought about by the 
in-service assault and his attempt to deal with it by turning to 
alcohol.  

In this case, the Veteran's service treatment records reflect 
that he was not diagnosed with any psychiatric problems during 
his period of active duty.  Although, as noted above, he reported 
a pre-service history of psychological counseling, he was found 
at an April 1977 entrance evaluation to be in "good health" and 
to have no abnormalities.  Further, although the Veteran was 
cited for alcohol-related violations on two occasions prior to 
the alleged November 1978 assault, the record indicates that, 
following the claimed incident, the Veteran was cited on multiple 
occasions for failures to keep appointments, satisfy weight 
requirements, and meet standards for military appearance.  The 
Veteran was also cited in June 1979 for driving while under the 
influence of alcohol.  In August 1979 he was permanently 
decertified from his military occupation, and in September 1979, 
he was separated from service.  His separation documentation 
notes his "apathy and defective attitude" toward the military, 
as well as his multiple infractions.  Moreover, the relevant 
medical evidence of record indicates that the Veteran has a 
current diagnosis of depression that was caused or aggravated by 
active duty, and in particular the alleged November 1978 in-
service sexual assault.  Further, as discussed above, there is no 
competent and probative evidence to suggest that the Veteran had 
a diagnosed psychiatric disorder before service.  

Here, the competent medical evidence has identified that the 
Veteran carries a current diagnosis of depression.  The VA 
examiner who evaluated the Veteran in November 2009 opined in 
April 2010 that the Veteran had a pre-existing depressive 
disorder that was permanently worsened beyond its natural 
progression by the in-service assault the Veteran experienced.  
Although the Veteran has been presumed sound, as discussed above, 
the Board finds that implicit in the VA examiner's finding is the 
conclusion that the Veteran has suffered from depression since 
active duty and that his experiences in service, at the least, 
exacerbated the disability.  Importantly, this finding is not 
contradicted by any medical evidence of record.  The Veteran has 
testified that the symptoms of his depression have continued from 
that time to the present.  The Board thus concludes that the 
Veteran currently suffers from depression that is related to his 
time on active duty.  


ORDER

Entitlement to service connection for depression is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


